Cullen, J.:
The first action is brought by the plaintiff as administratrix of her deceased husband, who was killed by the collapse of a building in the course of erection on the land of the appellant. The appellant and John TI. Parker entered into an agreement whereby Parker contracted to erect the building according to certain plans and specifications prepared by one Behrens, an architect. Parker entered into a sub-contract with John M. Cornell, by which the latter agreed to furnish the structural iron work requisite for the building, and into another sub-contract with Joseph Guider, who agreed’ to do the plastering. The construction of the building had so far proceeded that, at the time of the accident, the roof was on, and the building in part inclosed. The plaintiff’s intestate at the time was engaged as a plasterer in the employ of Guider, the sub-contractor. While the building was at this stage of construction it collapsed, and by its fall many persons, including plaintiff’s intestate, were killed or injured. The plaintiff brought this action against the appellant as owner, Parker as contractor, and Cornell as- sub-contractor, alleging negligence in the prosecution of the work, which caused the building to collapse. On the trial evidence was given tending to show that the plans and specifications of the building were faulty and defective; that a building erected in accordance with such plans would not be reasonably safe or secure, and that in some respects the plans and specifications were in violation of the Building Law (Laws of 1892, chap. 275). Evidence was also given tending to show that the foundation of *490the pillar, which probably first failed, and thus brought on the fall of the building, was improper, in that the thickness of the concrete was insufficient to bear the weight imposed on it, and also because the concrete was laid in part over earth and in part o ver an old cistern wall, which resulted in unequal settling of the foundation, and thus caused it to. break. There was' further evidence to the effect that the iron pillars designed to carry the floors were insufficient in size, and that one of the pillars at the point where the building first failed, was of improper quality and character and defective workmanship. The contract called for concrete foundations eighteen inches thick. It appeared by the testimony of Hurray, the foreman of the contractor Parker, that the concrete was laid only twelve inches thick, and Hurray testified that this change was made in pursuance of diréctions given to him by the architect, Behrens. The contract between Ireland and Parker did not cover the whole improvement, for the clearing away of the old structures on the land, and the excavation of the ground had, at the time of the execution of the contract, already been let to another person, one Joseph Garry. It also appeared from the testimony of Hurray that he gave the directions to Garry'to make the excavation for this pier, and that Behrens, the architect, did' not see the. excavation until it was filled up with concrete. Parker’s contract contained this specification : “No concrete shall be laid in trenches until same has been examined by the architect, as concrete must not be laid on a .disturbed bottom. No finished concrete "work will be accepted unless same has been approved by-the architect before being covered over or built upon.” It was also shown that during the progress of the work the plan of the building was modified by the erection of an additional 'story. Ón the trial the plaintiff contended that Cornell was guilty of negligence in furnishing defective iron woi-k; that Parker was guilty of negligence in the improper construction of the foundations; and that the. appellant was guilty of negligence in the character of the plans of the building, in the acceptance of improper foundations for the structure, and in the failure to require Parker and Cornell to prosecute their work properly and conform to the provisions of the contract. The jury rendered a verdict ..against the appellant Ireland, acquitting the other defendants, and from a judgment entered upon that verdict this appeal is taken.
*491With the argument of the appeal in this case we heard the appeal from a judgment in the second action brought to recover damages for the death of another man killed by this same accident. The two causes were tried separately, and the evidence varies to such an extent that different rules govern the disposition of the two cases, and it has, therefore, become necessary for us to consider them to some extent separately. In ihe present case, neither the appellant, the architect, Behrens, nor the principal contractor, Parker, became a witness.
The first contention of the appellant is that his motion for a non-suit should have been granted. It is insisted that he performed his whole duty when he employed a competent architect and a competent builder, and that he is not liable for any negligence of the architect in the preparation of the plans, nor for the negligence of the contractor in the prosecution of the work, unless he knew of these defects. It is a sufficient answer to say that the question of how far an owner, being a layman, may be relieved from liability for the construction on his land of a dangerous or defective building, by the employment of a competent and proper architect, does not arise on the facts in this case. It does not appear, except from the recitals in the contracts, that Behrens was an architect at all, much less that he was a competent or proper one; nor does it in any way appear that Behrens was responsible for the plan and character of the,building and that the appellant was not. For aught that there is in the record before us the whole plan and character of the building, the size of the foundation, of the walls, of the posts and the girders, may have wholly proceeded from the direction of the appellant. The duty or discretion of an architect is confined within such limits as his employer imposes upon him. The appellant having contracted for the construction of this building, if the building was inherently defective and dangerous, 2?ri/ma facie he is responsible therefor, and if he can escape liability for such inherent weakness and danger by the employment of an architect, and' his acting upon the architect’s advice, it was incumbent on the appellant to affirmatively show those' facts. Therefore, the employment or advice of the architect is not an element in this case. In this' view of the evidence the case is entirely similar to that of Pitcher v. Lennon (12 App. Div. 357). In that case the owner of a building in the course' of construction, who had prepared *492the plans of the building and supervised its erection, was held liable for the death of one of the workmen caused by the collapse.of the structure in consequence of insufficient strength resulting from the design of the building and improper material used in its construction.' The liability was chiefly placed on the proposition that the structure as designed and planned by the owner was in violation of law, but the opinion is careful to assert that the recovery might be ! upheld on other grounds. The appellant knew that in the course óf construction of the building necessarily many persons would be engaged in work upon it, and that any weakness or insecurity in its . design or construction would be imminently dangerous to human Vlife. In such a case a party is responsible for his negligence Jwhereby third persons are injured, even though he has no conItractual relations with such persons. (Coughtry v. The Globe Woolen Co., 56 N. Y. 124 ; Devlin v. Smith, 89 id. 470 ; Davies v. Pelham Hod Elevating Co., 65 Hun, 573.) The motion to dismiss the complaint was, therefore, properly denied.
But, though the appellant was responsible for the defective design of the building, I do not think that he' was necessarily responsible for any negligence by Parker in the execution of the contract. The respondent contends that the Building Law, which prescribes the manner in which structures are to be built, makes the owner an absolute guarantor that the building erected will be in compliance with the statute. The general rule is that the owner of real property is not responsible for the negligent act of an independent contractor who performs work thereon. To this rule certain cases are 'exceptions, as where the act which the owner has directed to be done Í¡itself creates the injury or is imminently ¡dangerous. There is another class which forms an exception, where the duty is imposed by law or the act done is authorized only by some special franchise or privilege granted the .owner. A chute or coal hole maintained in the street by the. owner of the abutting property, and excavations in the highway made in the course of laying a railroad or gas mains therein, are examples of the latter class, and in such cases the person, exercising the privilege or franchise must see to it, at his peril, that the contractor properly guards the obstructions created in the street. But the owner obtains by the Building Laws no privilege to construct buildings on his property. He has the right to improve his property *493as he will (not creating a nuisance), without the authority of any statute, and. the Building Laws merely limit, in the exercise of the police power, existing rights; they do not confer any. If the structure erected, or in the course of erection, becomes a nuisance, the owner, even though he be not responsible for its original condition, doubtless at some point of time becomes responsible to third parties for its maintenance. (Vogel v. Mayor, 92 N. Y. 10 ; Timlin v. Standard Oil Co., 126 id. 514.) But that principle is not at all applicable to the present case. None of the workmen on the building were the servants of the owner of the land, but either those of the contractor or of the sub-contractor. The owner did, under the doctrine already discussed, owe such persons the duty of not imperiling their lives by his own negligence or affirmative act; but I know of no principle under which there rested upon him any obligation for their preservation from the negligence of their master or of their fellow-servants. In fact, I should be inclined to think they "were as well able to judge the character and competency of their master or of his co-contractors or their co-servants as the owner was,, and at all times the determination whether to continue in the service or leave it rested solely upon them. “ Where one employs a contractor to erect a building, the contractor is the principal of those whom he employs, and it is for them to inquire into his character for skillfulness and carefulness; the. employer of the contractor is not a guarantor for his skill and care.” (Hunt v. Penn. R. R. Co., 51 Penn. St. 475.) Nor is there anything in the terms of the contract between the appellant and Parker to take this case out of the general rule. A right of inspection of the materials and workmanship was reserved, but was reserved solely for' the benefit and security of the owner, who, at his pleasure, might dispense with it. This provision created no duty on the part of the owner in behalf of the contractor’s workmen. Neither the right of the owner to modify or change the plans of the building and direct new work or dispense with work called for by the plans, nor the provision, that the work should be done under the direction of the architect, created the relation of master and servant between him and the contractor. (Pack v. The Mayor, 8 N. Y. 222 ; Slater v. Mersereau, 64 id. 138.) Therefore, to render • the appellant liable for the negligent act of the contractor it must be made to appear *494that the former either directed the act to be done or took an affirmative part in its commission.
The evidence on the trial tends to establish that one of the most probable causes of the collapse of the building was the defective character of the foundation under the pillar, where the concrete was laid partly over earth and partly over the old cistern wall. Such, too, is the claim .of the counsel for both parties. The question of who was.responsible for the defective character of that foundation is not fré'e from doubt. Parker’s contract did not include the excavation. Under'tlie specifications, a uniform thickness of eighteen inches' of concrete, for the piers is prescribed.. No provision whatever is made, either in the contract or in the specifications, for the contingency that excavation to the depth of two feet might not find soil on which it was safe to rest the foundation of the piers which were to carry the walls • or columns. It might have eventuated, as probably was the actual case, that it was necessary to excavate below the bottom of the cistern wall before it would be safe to commence the laying of the concrete foundation: Or it might even have happened that quicksand would be found, and it would be necessary to drive piles or • adopt some other special means, to provide a secure place' on which to lay the concrete. Under the contract no duty was devolved upon Parker in these respects except one, i. e., that no concrete should be laid in trenches until they had been examined by the architect. The duty, therefore, of providing a propér foundation upon which the con-crete was to be laid, and of passing upon and determining the sufficiency of that foundation, rested on the owner or his agent. If there was negligence in this respect by the owner or agent, it would not absolve the former from ' liability, even though the contractor was also careless. The evidence tends to show that the trench was laid out by the. foreman of Parker, the contractor, and that the excavation was made and the concrete laid in the ’ absence of the architect. (In the second cáse the evidence is different.) On this state of facts, and assuming that the foundation was improper, the. negligence of the contractor’s foreman is plain, for the specifications provided that he should not- lay concrete until the trenches had been inspected by the architect. But it does not necessarily follow that the architect or superintendent of construction was not also to *495blame. There is evidence tending to show that he absented himself from the building during the time the foundations were being excavated, and also that he accepted and passed the concrete work without having examined the bed on which it was laid. It may be that the fact that the concrete had already been laid before his attention was called to the trench might be a sufficient excuse for his conduct, and that even a careful naan might have been deceived as to the character of the foundation. This, however, was a question of fact for the jury. Therefore we cannot say, as a matter of law, that the appellant was in no wise responsible for an accident occasioned'by the improper character of the soil on which the concrete was placed.
There was also evidence to the effect that the concrete was of an insufficient thickness. Hurray, the contractor’s foreman, testified that the thickness was reduced from eighteen inches to twelve inches by the direction of the architect. On this question the trial court charged the jury, “ If you find that twelve inches was not sufficient to sustain the weight of that superstructure, you will find that the defendants Ireland and Parker were guilty of negligence which contributed to the death of Hr. Burke.” To this charge the appellant excepted, and also asked the court to instruct the jury that the architect had no power to authorize the contractor to reduce the thickness of the concrete. This request was refused, and the appellant excepted. We are of opinion that tire instruction and the refusal to charge were erroneous. In this case (it is otherwise in the second case) there is no evidence to show that the architect had any power or authority except such as appears in the contract. The contract provided that the work should be performed in • accordance with the plans, elevations, specifications and drawings, and that it should be executed under the direction and to the satisfaction, in all.respects, of Behrens, or other architect of the owner. This provision did not authorize the architect to modify the plans or relieve the contractor from doing the work called for by his contract. (Glacius et al. v. Black, 50 N. Y. 145.) Therefore, for neglect in this respect, the appellant was not liable, as the act of the architect was not within the scope of his employment.
There are also several errors in the rulings of the trial court in rejecting the testimony of appellant’s witnesses as- to the cause of the accident, which, we think, was competent expert evidence. *496But, as they may not occur on another trial, we deem it unnecessary .to discuss them. For these errors the judgment and order appealed ' from must be reversed and a new trial granted.
The second action (Mary Savage, etc., v. John B. Ireland, etc.) is brought to recover damagés for the death of plaintiff’s husband, which was caused by the same accident detailed in the first case. In this case the evidence varies from that given in the first case. There was testimony given by the appellant Ireland tending to show that the plans and specifications for the building were designed and prepared by the architect Behrens, and that the latter, was an architect in'good proféssional standing. It might also be inferred, from the testimony of the appellant, that he had given Behrens power to modify the plans and specifications. The testimony on this trial does not clearly show that Behrens, the architect, was not present when the trench was dug for' the concrete foundation on which the pillar that collapsed was to rest. ■ In other respects the evidence was substantially the same as that given in the earlier case. The course of this trial differed from the othér in that the court declined to submit the-question of the defects in the plan and design of the building and its dangers to the jury, hut left the question of the appellant’s liability to be determined by his negligence or misconduct in the performance of the work itself.
In disposing of this appeal, it is unnecessary to go over the discussion of the law which we have entered upon in the preceding case. -We think there are at least two errors fatal to the plaintiff’s recovery. The appellant asked the court to charge that “ the defendant Parker was an independent contractor, and for the negligence of Parker or of his servants, the defendant Ireland was not liable in this actionand also, “the defendant Ireland is not responsible for the poor material, poor casting or blowholes .in the column on the sixth floor. If the jury find that the collapse was caused, as claimed by the plaintiff, by the failure of the column on the sixth floor by reason of its weakness caused by uneven casting, blowholes and poor iron, they must find a verdict for the defendant Ireland.”' Both of these requests were refused, and to such refusals the defendant properly excepted. Under the view of the law which we have already expressed, that the ow-ner was not liable to the contractor’s servants, *497or sub-contractors and their servants, for the negligence of any of those persons in the performance of the work, the appellant was entitled to have both of these requests charged. The respondent criticises the second request as improper, in that it failed to limit its application to the case of a finding that the defective iron was the sole cause of the collapse; in other words, that the defendant’s negligence in other respects might also have contributed to the fall of the structure, and that in such case the fact that he. was responsible for only one of several concurring causes would not relieve him from liability for the disaster. The legal proposition thus asserted is doubtless correct, but we do not regard the request as subject to the criticism passed on it. We think the request fairly referred, to the defective column as being the sole cause of the falling of the building. However this may be, no such criticism can be passed on the first request. That presents only the question of the negligence of the contractor and the appellant’s responsibility therefor.. He might be responsible for negligence as to the same matter as to. which the contractor was also negligent; but then, in our view of' the law, his responsibility would be solely for his own negligence, and not for the negligence of the contractor. For these errors the judgment must be reversed and a new trial granted.
Thus far we have not discussed the question which, though not presented by either appeal, is necessarily involved in the cases, and will in all probability arise on a new trial — the question of how far the owner of real property is liable for the defects or errors in the design of a building, for the erection of which he contracts, proceeding from the negligence or misconduct of his architect. The question is one of doubtful solution and of uncertain answer. We ^ have been able to find no authorities bearing directly on the subject. The question, so far as it can arise in these litigations, is only that of the owner’s liability to his contractors or their workmen, and not to other parties. As between a master and his own workmen, the master is bound to use reasonable diligence to provide a safe place to work and safe appliances with which to work ; and this being the-master’s duty, the fault or neglect of any subordinate to whom he commits the work is not that of a fellow-servant, but of the master himself. This, however, is subject to qualification. Where the *498master has no knowledge or experience in the business of furnishing appliances or erecting. structures, and contracts with a competent party to furnish or erect' them, he is not responsible for defects that may. exist in them, unless he knew or had reason, to know that such ■defects existed. So in Devlin v. Smith (89 N. Y. 470), where it was necessary that á scaffold should be built to enable painters to -, paint the dome of a building, and the scaffold fell from defective ■construction, killing one of the journeymen, it was held that his employer, the boss painter, was not liable, as he had contracted for the erection of the scaffold by a competent and reputable builder, though he might have been responsible had he assumed the construction of the work himself or by his servants. To the same effect see Butler v. Townsend (126 N. Y. 105). The whole theory ■of liability imposed upon the master in this .class of cases is for his personal negligence or fault; and he is only liable for the acts of .other persons when such persons are discharging the duty that he jshould have done or assumed to .do himself^ In the conduct of a manufacturing business, the tools and appliances constantly wear out ■or become defective by use or accident. It may, therefore, be properly said that the repair_or replacement of defective tools .and appliances is a part of the conduct of the very business upon which the employer lias entered. But a layman; neither a builder nor, an - architect, cannot be expected to know the strength of various structures^ the strain on their various parts, or the requisite size or. strength of the materials tq_ca,rrv those strains. It is also to be borne in mind that in this case it was the very -work in the performance of which the plaintiffs’ intestates were engaged that failed and ■caused their death. The question is, therefore, not strictly that of a proper place to work or appliances to work with, and there rests upon the owner a different degree of liability to those who. máy be ■engaged in the erection of a building from that which he bears to those who may use the building after it is erected. (Stourbridge v. Brooklyn City R. Co., 9 App. Div. 129 ; Murphy v. Boston & Albany R. R. Co., 88 N. Y. 146.) We think that in such case, where an .owner employs a competent and skillful architect to design the building, he is not responsible to the employees of contractors who agree to construct the building according to such design for faults qr defects in the design of which he neither knew nor should have *499known. Of course, to relieve the owner' from liability, it must appear that he fairly committed the subject-matter to the architect, and that the deficiencies or defects of the design did not proceed from his interference or direction.
The judgments and orders appealed from should be reversed and a new trial granted, costs to abide the event.
All concurred, except Goodrich, P. J., not sitting.
Judgment and order (in each case) reversed and new trial granted, costs to abide the event.